Citation Nr: 0601856	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-00 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970 and from June 1974 to August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claim.

In February 2005, the veteran was scheduled for a travel 
board hearing before the Board.  However, he failed to 
appear.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In September 2003, the veteran was afforded a VA examination.  
He had been diagnosed as having PTSD attributed to his 
military service, in addition to his childhood and 
incarceration trauma.  During the examination, he described 
numerous stressors while in Vietnam.  He gave specific 
details of one stressor in which he saw his close fellow 
soldier, E.B.W., being seriously injured.  He stated that 
following an enemy attack on an ammunition dump, which he was 
guarding, he and seven other men were sent out to patrol the 
area.  One man in the group was injured when a hootch was 
blown up in front of them.  When they reached a rice patty, 
E.B.W. stepped on a land mine and was severely injured in his 
leg and groin area.  The veteran stated that this incident 
occurred in February 1970 outside of DeNang, past Freedom 
Hill, at the ammunition dump for the 2nd Marine Division.  

Additional stressors described by the veteran include being 
subject to rocket and mortar attacks, which came into his 
base weekly; being detailed to pick up body parts; guarding 
an ammunition dump when it came under attack; being hit by a 
truck; and being near an ammunition truck when it blew up.  

There is no indication that the RO has attempted to verify 
the veteran's alleged stressors.  In order to assure that the 
evaluation of the claim is fully informed, the RO should 
attempt to verify these stressors. 

Should any of the veteran's reported stressors be verified, a 
VA psychiatric examination would prove helpful in this case 
to determine whether a diagnosis of PTSD is supported by a 
verified, in-service stressor.

Finally, during VA psychiatric treatment, the veteran stated 
that he planned to file for a Social Security Administration 
(SSA) disability claim.  See July 2003 Phoenix VA facility 
medical record.  The RO should contact SSA and verify if the 
veteran did, in fact, file a disability claim.  If the 
veteran did file a claim, these records should be obtained on 
remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  
Request from SSA copies of all the 
documents or evidentiary material that was 
used in considering the veteran's claim 
for disability benefits.

2.  Advise the veteran to submit a specific 
and detailed statement describing his alleged 
stressors.  He should be informed that 
specific dates, locations, circumstances and 
names of those involved in the reported 
incidents would prove helpful in attempting 
to verify his stressors.

3.  Request that USASCRUR provide any 
available information which might corroborate 
the veteran's alleged in-service stressors, 
including, but not limited to, the incident 
when E.B.W. was injured by a land mine in 
February 1970 outside of DeNang, past Freedom 
Hill, at the ammunition dump for the 2nd 
Marine Division.  Provide USASCRUR with a 
description of his alleged stressors as 
identified.  Provide USASCRUR with copies of 
any lay statements of record and personnel 
records obtained showing service dates, 
duties, and units of assignment.  If unable 
to provide such information, they should be 
asked to identify the agency or department 
that could provide such information and the 
RO should conduct follow-up inquiries 
accordingly.

4.  If it is determined that any of the 
veteran's stressors are verified, a VA 
psychiatric examination should be conducted.  
The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination.  
The examiner must annotate the examination 
report that the claims file was in fact made 
available for review in conjunction with the 
examination.  Any further indicated tests and 
studies to include psychological studies are 
to be conducted. 

The examiner must express an opinion as to 
whether the veteran meets the criteria for 
PTSD contained in DSM- IV, and if he meets 
such criteria, whether PTSD can be related to 
the stressor or stressors reported by the 
veteran and established as having occurred 
during the veteran's active service.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

5.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


